IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,180-02


                             IN RE KARL DAVIS BARNES, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. F15-24402-Q IN THE 204TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. He contends that the Dallas County District Clerk is requiring him to pay

for copies of affidavits filed in response to an Article 11.07 application he filed.1

        Respondent, the Dallas County District Clerk, is ordered to respond and state whether she

is requiring Relator to pay for copies of affidavits, as he contends. This motion for leave to file a writ

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.


        1
          District clerks are required to immediately send copies of affidavits, among other
things, to the parties when they are filed or made part of the record in an Article 11.07
proceeding. TEX . R. APP. P. 73.4(b)(2).
                                                                            2

Her response shall be submitted within 30 days of the date of this order.



Filed: February 13, 2019
Do not publish